909 F.2d 1484
134 L.R.R.M. (BNA) 2840
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.H & D TRUCKING, INC., Respondent.
No. 90-5827.
United States Court of Appeals, Sixth Circuit.
July 31, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, H & D Trucking, Inc., Dearborn, Michigan, its officers, agents, successors, and assigns, enforcing its order dated January 16, 1990, in Case No. 7-CA-29281, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, H & D Trucking, Inc., Dearborn, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

4
(a) Coercively interrogating employees in respect to their activities on behalf of the Union.


5
(b) Discharging employees because of their activities, sympathies, and desires in respect to the Union.


6
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) Offer Calvin LeBlanc, Daniel Nibarger, Wayne Null, and Ronald Wolfe immediate and full reinstatement to their former positions or, if such jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights and privileges previously enjoyed.


9
(b) Make whole Calvin LeBlanc, Daniel Nibarger, Wayne Null, and Ronald Wolfe for any loss of earnings or benefits they may have suffered as a result of their unlawful discharges, as prescribed in the remedy section of the Board's Decision.


10
(c) Remove from its files any reference to the unlawful discharges of Calvin LeBlanc, Daniel Nibarger, Wayne Null, and Ronald Wolfe, and notify them in writing that this has been done and that evidence of the unlawful discharges will not be used as a basis for future personnel actions against them.


11
(d) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


12
(e) Post at its facility in Dearborn, Michigan, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


13
(f) Notify the Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

14
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


15
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

16
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


17
WE WILL NOT coercively interrogate employees in respect to their activities on behalf of the Union.


18
WE WILL NOT discharge employees because of their activities, sympathies, and desires with respect to the Union.


19
WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of the rights guaranteed them by Section 7 of the Act.


20
WE WILL offer Calvin LeBlanc, Daniel Nibarger, Wayne Null, and Ronald Wolfe immediate and full reinstatement to their former positions or, if such jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights and privileges previously enjoyed.


21
WE WILL make whole Calvin LeBlanc, Daniel Nibarger, Wayne Null, and Ronald Wolfe for any loss of earnings or benefits they may have suffered as a result of their unlawful discharges, with interest.


22
WE WILL remove from our files any reference to the unlawful discharges of Calvin LeBlanc, Daniel Nibarger, Wayne Null, and Ronald Wolfe, and notify them in writing that this has been done and that evidence of the unlawful discharges will not be used as a basis for future personnel actions against them.


23
H & D TRUCKING, INC.


24
(Employer)

Dated ____________ By ____________________

25
(Representative) (Title)


26
This is an official notice and must not be defaced by anyone.


27
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3244.